MEMORANDUM**
Because Castaldo had probable cause to arrest Forde for violation of California Penal Code § 148, her false arrest and false imprisonment claims fail. See Franklin v. Fox, 312 F.3d 423, 438 (9th Cir.2002).
Forde’s malicious prosecution claim fails because the own recognizance release conditions to which she was subject did not amount to a seizure under the Fourth Amendment. See Karam v. City of Burbank, 352 F.3d 1188, 1193-94 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.